DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 21, and 26 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Zou et al (US20210049391).
Regarding claim 1, Zou discloses a method for face identification, the method being applied to a mobile terminal and comprising: 
controlling an image sensor to perform imaging (136 in fig. 1); 
acquiring imaging data obtained by the image sensor through the imaging (para. [0047], The depth sensor(s) 136 may capture one or more depth images); and 


Regarding claim 2, Zou discloses a method wherein the image sensor comprises a structured light sensor (para. [0047], structured light sensors), and the method further comprises:
 responsive to that the liveness detection succeeds (para. [0085], [0087], the authenticator 130 may perform authentication based on the facial liveness determination), matching a structured light depth model constructed based on depth data in the imaging data with a preset face depth model (para. [0086], In some configurations, the authenticator 130 may perform facial recognition based on the image(s) and/or depth image(s). For example, the authenticator 130 may compare one or more faces (e.g., landmark structure, feature vectors, facial characteristics, etc.) in the image(s) and/or depth image(s) to authorized face information); and 
responsive to that the structured light depth model matches the preset face depth model, determining that identity verification succeeds (para. [0087], For instance, if a face in the image(s) and/or depth image(s) is recognized as being an authorized subject and it is determined that the face is a live face, the authenticator 130 may verify authentication. Otherwise, the authenticator 130 may deny authentication).

Regarding claim 21, the limitations recite similar subject matter as claim 1 and are rejected for the same reasons as stated above.

Regarding claim 26, the limitations recite similar subject matter as claim 2 and are rejected for the same reasons as stated above.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 5, 6, and 27-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zou et al (US20210049391) in view of Ghosh et al (US20160140390).
Regarding claim 3, Zou teaches a method wherein the image sensor further comprises an infrared sensor (para. [0047], infrared time-of-flight camera) and the imaging data comprise an infrared image (a depth image captured by the depth sensor(s) 136).

 Zou fails to teach wherein performing the liveness detection on the imaging object based on the imaging data comprises: 
extracting an imaging outline from the infrared image in the imaging data; 
determining a temperature of the imaging object of the infrared image based on local infrared images inside the imaging outline; and 
responsive to that the imaging outline matches a preset face outline and the temperature of the imaging object of the infrared image is within a body temperature range, determining that the imaging object of the infrared image is the living body.

However Ghosh teaches extracting an imaging outline from the infrared image in the imaging data (it would be obvious to obtain an outline of the face as described in para. [0020] and [0031]. Furthermore, Zou teaches determining face size in para. [0008] which would be an outline); 
determining a temperature of the imaging object of the infrared image based on local infrared images inside the imaging outline (para. [0032]); and 
responsive to that the imaging outline matches a preset face outline and the temperature of the imaging object of the infrared image is within a body temperature range (para. [0033]), determining that the imaging object of the infrared image is the living body (para. [0032], a thermal image captured by the IR sensor may be used to determine whether a face detected within the thermal image is live or not by comparing the thermal image of the face to a thermal model of a face).




Regarding claim 5, Zou teaches a method wherein the image sensor further comprises an infrared sensor (136 in fig. 1, para. [0047]) and a visible light sensor (104 in fig. 1, para. [0044]) and the imaging data comprise an infrared image (para. [0047]) and a visible light image (para. [0044]); and 
performing the liveness detection on the imaging object based on the imaging data comprises: 
identifying a face area in the visible light image (para. [0005], the image depicts a face), and determining, in the infrared image, a first target area corresponding to the face area (894 in fig. 8, para. [0112], the landmark mapper 894 may map the landmarks 890 from the image 886 to corresponding locations in the refined depth image 884. The mapped landmarks are interpreted to be in a target area); and
determining a second target area based on the first target area (898 in fig. 8, para. [0113], the entire face is interpreted to be a second target area), the second target area comprising the first target area and being greater than the first target area (para. [0113], the face size would include the landmarks area). 


responsive to that the contrast is greater than a threshold, determining that an imaging object of the infrared image and the visible light image is a living body.

However Ghosh teaches making statistics in a target area (figs. 4 and 5) and calculating a contrast based on the statistics (para. [0028]-[0029], normal vs abnormal blink pattern); and 
responsive to that the contrast is greater than a threshold, determining that an imaging object of the infrared image and the visible light image is a living body (para. [0029], low amplitudes or high jitter are interpreted to be thresholds).
Although Ghost does not explicitly teach that the statistics are in the form of a histogram, a histogram is merely a well-known alternative form of displaying data. One of ordinary skill in the art would be able to translate the data from the graphs in figs. 4 and 5 to a histogram.

Therefore taking the combined teachings of Zou and Ghosh as a whole it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate the steps of Ghosh into the method of Zou. The motivation to combine Ghosh and Zou would be to require minimal user interaction, thus resulting in a more user-friendly authentication process (para. [0012] of Ghosh).



controlling the infrared sensor in the image sensor to perform; and 
responsive to that it is determined, based on the infrared image obtained by the infrared sensor through the imaging, that the imaging object is the living body, controlling the structured light sensor to perform imaging, or 
controlling the image sensor to perform imaging comprises: 
simultaneously controlling the infrared sensor and the structured light sensor in the image sensor to perform imaging (para. [0047], [0056] of Zou, The depth sensor(s) 136 may capture one or more depth images (e.g., depth image data, pixels, depths, depth maps, distances between the depth sensor(s) 136 and one or more objects, etc.). Examples of depth sensors 136 may include infrared time-of-flight (TOF) cameras, stereoscopic image sensors, structured light sensors, and/or lidar, etc. In particular, the depth image(s) may be captured from the depth sensor(s) 136 included in the electronic device 102 and/or may be captured from one or more remote depth sensors. It would be obvious for the multiple depth sensors to perform imaging simultaneously), or 
controlling the image sensor to perform imaging comprises: 
controlling the infrared sensor and a visible light sensor in the image sensor to perform imaging; and 
responsive to that it is determined, based on the infrared image obtained by the infrared sensor through the imaging and a visible light image obtained by the visible light sensor through the imaging, that the imaging object is the living body, controlling the structured light sensor to perform imaging.


Regarding claim 27, the limitations recite similar subject matter as claim 3 and are rejected for the same reasons as stated above.


Regarding claim 28, the limitations recite similar subject matter as claim 5 and are rejected for the same reasons as stated above.


Regarding claim 29, the limitations recite similar subject matter as claim 6 and are rejected for the same reasons as stated above.


Claims 10, 11, 13, 14 and 30-35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zou et al (US20210049391) in view of Ghosh et al (US20160140390) and Price et al (US10204262).
Regarding claim 10, Zou fails to teach a method further comprising: 
controlling an infrared sensor to start for imaging; 
acquiring first imaging data obtained by the infrared sensor through the imaging; 
comparing the imaging object with a pre-stored imaging object based on the first imaging data; and 

wherein the imaging data obtained by the image sensor through the imaging is second imaging data; and 
performing the liveness detection on the imaging object based on the imaging data comprises: performing the liveness detection on the imaging object based on the second imaging data.

However Ghosh teaches controlling an infrared sensor to start for imaging (para. [0032], IR sensor); 
acquiring first imaging data obtained by the infrared sensor through the imaging (para. [0033], the IR sensor detects an IR depth image); 
comparing the imaging object with a pre-stored imaging object based on the first imaging data (para. [0033], In an example, an IR depth image captured by the IR sensor may be used to determine whether a face detected within the IR depth image is live or not by comparing the IR depth image of the face to a depth model of a face); and 
responsive to that the imaging object is the pre-stored imaging object, performing an operation (604 in fig. 6, para. [0036]).

Therefore taking the combined teachings of Zou and Ghosh as a whole it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate the steps of Ghosh into the method of Zou. The motivation to combine 

Price teaches controlling an image sensor to perform imaging (104b in fig. 1) subsequent to obtaining an image from an infrared sensor (col. 5 lines 52-57. It is noted that flood light source 104a may emit infrared light as described in col. 1 lines 57-58); 
wherein the imaging data obtained by the image sensor through the imaging is second imaging data (col. 5 lines 52-57); and 
performing the liveness detection on the imaging object based on the imaging data comprises: 
performing the liveness detection on the imaging object based on the second imaging data (411 in fig. 4, col. 6 lines 11-21. The image collected from the structured light is used in the image processing and authentication. Authentication using 3D image recognition is interpreted to be liveness detection since false representation of a user can be detected as described in col. 5 lines 6-12).

Therefore taking the combined teachings of Zou and Price as a whole it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate the steps of Price into the method of Zou. The motivation to combine Price and Zou would be to determine when there is a false representation of a user (col. 5 lines 6-12 of Price).



after performing the liveness detection on the imaging object (para. [0085], [0087] of Zou),
 responsive to that the liveness detection succeeds (para. [0085], [0087] of Zou), matching a structured light depth model formed with the depth image with a preset face depth model (para. [0086] of Zou); and 
responsive to that the structured light depth model matches the preset face depth model, determining that identity verification succeeds (para. [0087] of Zou), 
wherein performing the liveness detection on the imaging object based on the second imaging data comprises: 
identifying a target organ from the structured light depth model (para. [0049] and [0059] of Zou, abstract of Ghosh); 
continuously acquiring a depth image, and tracking the target organ to identify whether the target organ is in a moving state (para. [0049] of Zou, figs. 4 and 5 of Ghosh, eye opening and closing); and 
responsive to that the target organ is in the moving state, determining that the imaging object is a living body (para. [0015] of Ghosh).





Regarding claim 14, the limitations recite similar subject matter as claim 11 and are rejected for the same reasons as stated above.


Regarding claim 30, the limitations recite similar subject matter as claim 10 and are rejected for the same reasons as stated above.


Regarding claim 31, the limitations recite similar subject matter as claim 11 and are rejected for the same reasons as stated above.


Regarding claim 32, the limitations recite similar subject matter as claim 11 and are rejected for the same reasons as stated above.


Regarding claim 33, the limitations recite similar subject matter as claim 11 and are rejected for the same reasons as stated above.





Regarding claim 35, the limitations recite similar subject matter as claim 3 and are rejected for the same reasons as stated above.


Related Art
The following prior art is considered relevant by the examiner but not relied upon in this office action:
Alameh et al (US2019013171) teaches authenticating a user (116 in fig. 1) using an infrared imager and a structured light depth imager (105 and 112 in fig. 1, para. [0022]).
Fan et al (US20170345146) teaches liveness detection using an infrared camera and a depth camera (para. [0004], [0053]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEON VIET Q NGUYEN whose telephone number is (571)270-1185.  The examiner can normally be reached on Mon-Fri 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Claire Wang can be reached on 571-270-1051.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LEON VIET Q NGUYEN/           Primary Examiner, Art Unit 2663